Dear Honorable Crutcher,
The Attorney General is in receipt of your request for an opinion wherein you ask, substantially, the following question:
Do the procedures required in the "Public Competitive Bidding Act", 61O.S. 101[61-101] et seq. (1979), apply to contracts let by school boardswhich involve amounts greater than $1000.00 and less than $7,500.00?
The "Public Competitive Bidding Act of 1974" sets forth certain requirements and procedures for public construction contracts between public agencies and private entities. The Act defines "public construction contract" as "any contract exceeding $7,500.00 in amount awarded by any public agency for the purpose of making public improvements or constructing any public building or making repairs to the same; 61 O.S. 102(4) (1974). School districts are considered a public agency under the provisions of the Public Competitive Bidding Act of 1974. Title 61 O.S. 102(3) (1974).
61 O.S. 133 of the Act states that "if a statute, charter or general ordinance provides more stringent standards or procedures than those provided by this Act, then the statute, charter or general ordinance will prevail."
Your question is based upon a concern that 61 O.S. 133 may be interpreted as requiring application of the procedures contained in the "Public Competitive Bidding Act" to all school board contracts in excess of $1,000.00 due to 70 O.S. 5-123 (1971), which provides that "no contract involving an expenditure of more than One Thousand Dollars ($1,000) for the purpose of erecting any public building or making any improvements shall be made except upon sealed proposals and to the lowest responsible bidder."
A plain reading of 61 O.S. 133 shows that only to the extent another statutory enactment establishes a more stringent standard or procedure, then to that extent it shall prevail. The requirement of "competitive bidding" in school board contracts for over $1,000.00 does not automatically incorporate the procedures of the Public Competitive Bidding Act of 1974 for contracts up to $7,500.00 but has the effect of establishing its own requirements and procedures where the contracts let exceed $1,000.00 but do not exceed $7,500.00.
It is, therefore, the opinion of the Attorney General that yourquestion be answered as follows:
The Public Competitive Bidding Act of 1974 establishes the requirementsand procedures for "public construction contracts" entered into by schoolboards in amounts exceeding $7,500.00. Title 70 O.S. 5-123 (1971),controls contracts involving an amount greater than $1,000.00 but notgreater than $7,500.00.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
JOHNNY J. AKINS, ASSISTANT ATTORNEY GENERAL